UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4106


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

SEDRIC RASHAD MARION,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:16-cr-00073-FL-1)


Submitted: September 9, 2020                                Decided: September 18, 2020


Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief Appellate Attorney,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sedric Rashad Marion appeals his 180-month prison sentence after pleading guilty

to possession of a firearm and ammunition by a felon in violation of 18 U.S.C. § 922(g)(1).

The district court determined that he was an armed career criminal based on his four prior

North Carolina felony convictions for breaking and entering. On appeal, he contends that

the district court erred in holding that the offense of North Carolina breaking and entering

is a violent felony under the Armed Career Criminal Act (ACCA). We affirm.

       “Whether an offense constitutes a ‘violent felony’ and thus qualifies as a predicate

conviction for purposes of ACCA is a question of law that we review de novo.” United

States v. Allred, 942 F.3d 641, 647 (4th Cir. 2019) (citation omitted). In United States v.

Mungro, we “conclude[d] that N.C. Gen. Stat. § 14-54(a), as interpreted by the North

Carolina Supreme Court, sweeps no more broadly than the generic elements of burglary”

and “therefore qualifies as an ACCA predicate offense under 18 U.S.C. § 924(e)(2)(B)(ii).”

United States v. Mungro, 754 F.3d 267, 272 (4th Cir. 2014). In United States v. Dodge,

we reaffirmed our “prior holding in Mungro that a conviction under N.C. Gen. Stat. § 14-

54(a) qualifies as an ACCA predicate conviction under 18 U.S.C. § 924(e)(2)(B)(ii).”

United States v. Dodge, 963 F.3d 379, 383-85 (4th Cir. 2020). We therefore conclude the

district court did not err in sentencing Marion as an armed career criminal in this case.




                                             2
      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3